                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:11CR3032

     vs.
                                                          ORDER
ADELFO JUNIOR SOTO,

                 Defendant.



IT IS ORDERED:

1)   Defendant’s unopposed motion to review detention, (Filing No. 203), is
     granted.

2)   Defendant is released subject to the following:

     a.    Defendant shall appear at a revocation hearing to commence before
           the Honorable Richard G. Kopf, Senior United States District Judge,
           in Courtroom 2, United States Courthouse, Lincoln, Nebraska, at
           12:30 p.m. on May 14, 2020.

     b.    The defendant shall comply with all terms and conditions of
           supervised release which were imposed at sentencing.

     c.    On March 24, 2020, Defendant shall reside in the Residential
           Reentry Center (RRC), for a period of up to 180 days in the
           correctional component, to commence at the direction of the
           probation officer. Defendant shall observe the rules of that facility.
           Defendant may be discharged earlier than 180 days by the probation
           officer if he is determined to be in full compliance with the conditions
           of supervision.

     d.    If the defendant is discharged from the RRC for any reason
           whatsoever, or leaves the premises of the facility without
           authorization, the United States Marshal, and/or any law
           enforcement officer is ordered to take the defendant into custody
           and detain the defendant pending a prompt hearing before the court.
e.    The probation officer assigned to this matter shall assist counsel with
      the preparation of the necessary paper work.

f.    This order does not moot the pending petition for an offender under
      supervision.


Dated this 12th day of March, 2020.

                                      BY THE COURT:


                                      Richard G. Kopf
                                      Senior United States District Judge




                                  2
